Motion Denied as Moot; Appeal Dismissed and Memorandum Opinion filed
May 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00559-CV

 STACY K. MARTIN, INDIVIDUALLY AND A/N/F OF K.L.M., A CHILD,
                          Appellant
                                       V.

            COVENANT ACADEMY AND DOES 1-6, Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-26916

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed July 7, 2021. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties
and claims, the orders remain interlocutory and unappealable until final judgment
is rendered unless a statutory exception applies. Bally Total Fitness Corp. v.
Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      The judgment in favor of appellee Covenant Academy does not address
DOES 1-6 and does not contain language of finality. See Lehmann v. Har Con
Corp., 39 S.W.3d 191, 206 (Tex. 2001). On April 22, 2022, notification was
transmitted to the parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for continuing
the appeal on or before May 2, 2022. See Tex. R. App. P. 42.3(a). Appellant filed
no response.

      We dismiss the appeal for want of jurisdiction. Accordingly, we deny as
moot appellant’s motion to dismiss the appeal on other grounds.



                                       PER CURIAM




Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                          2